DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-3, 5-6, 8, 11-12, 15-17, 19-23, 25, 27-28, and 30-39 are pending. Claims 4, 7, 9-10, 13-14, 18, 24 , 26 and 29 have been cancelled. Claims 30-39 are new. Claims 20-23, 25 and 27-28 have been withdrawn due to non-elected claims. Claims 1-3, 5-6, 8, 11-12, 15-17, 19 and 30-39 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5-6, 8, 11-12, 15-17 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. Claim 1 recites step (iv) of quantifying the multimeric analyte in the sample by comparing the amount of binding in step (ii) to the amount of binding in step (iii). This judicial exception is not integrated into a practical application because there is no practical application recited in the claim. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons.
ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A Prong One
The claimed steps (iv) of "comparing" the amount of binding in step (ii) to the amount of binding in step (iii) are judicial exceptions (abstract ideas). In particular, "comparing the amount of binding between two different steps” constitutes mathematical relationships and/or abstract mental processes that may be performed solely in the human mind, such as a doctor making an observation, evaluation, judgment or opinion. The claims, under their broadest reasonable interpretation, cover comparison between two different binding amounts which occurs solely within the human mind, or by a human using pen and paper.
 	Claim 1 step (iv) is also directed to abstract ideas in reciting quantifying the multimeric analyte in the sample. When this step is given its broadest reasonable interpretation, it would encompass quantifying by performing mathematical calculations, i.e. by using the comparison the amount of binding between step (ii) and step (iii). Such quantification could also be performed solely in the human mind (i.e. abstract mental processes).

Step 2A Prong Two 
The judicial exception(s) is not integrated into a practical application because there is no practical application recited in the claim. 
As discussed above, the steps of "comparing" and "quantifying" are a judicial exception and not a practical application thereof.
In addition to the judicial exceptions noted above, claim 1 also requires step (i): treating a multimeric analyte, step (ii): binding the substantially monomeric analyte to a binding agent, and step (iii): binding a binding agent to a predetermined amount of substantially monomeric analyte. However, such steps are insufficient to integrate the judicial exception(s) because the purpose is merely to obtain data. This does not go beyond insignificant presolution activity, i.e., a mere data gathering step necessary to use the correlation, similar to the fact pattern in In re Grams, 888 F.2d 835 (Fed. Cir. 1989) and Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015). Data gathering steps typically constitute such insignificant extra-solution activity. See also Mayo (concluding that additional element of measuring metabolites of a drug administered to a patient was extra-solution activity); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (holding that mere data gathering is insufficient to confer patent eligibility).
STEP 2B - WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
Simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, has been held not to be enough to qualify as "significantly more" when recited in a claim with a judicial Exception.
The additional steps of claim 1 (in addition to the judicial exception), i.e. steps (i)-(iii) are insufficient to add significantly more because they do not go beyond well-understood, routine and conventional activity.
See for example Birkenmeyer et al. (U.S. 2009/0123946 Al, of record), discussed in further detail below, who teach pre-treating a test sample with one or more reducing agents prior to using the test sample in the immunoassay [0231]. The use of the reducing agents in the immunoassay converts any dimer contained in the test sample to monomer [0231], [0307]. Performing the immunoassay involves contacting the analyte with an antibody [0224]. Birkenmeyer et al. also teach binding the analyte-specific binding agent to a predetermined amount of substantially monomeric analyte [0222].
Ebinuma et al. (U.S. 2007/0065891 Al, of record) also teach pretreating a sample with a pretreatment agent including for example a reducing agent prior to performing an immunoassay (abstract [0024], [0028], [0038], [0043]). The reducing agent converts trimers (i.e. multimers) into monomers [0091].
Li et al. ("Influence of immunoglobulin light chain dimers on the results of the quantitative nephelometric assay", Clin Lab. 2011;57(1-2):53-7, of record) also teach assays using antibodies that combine with free light chains (i.e., analyte specific binding agent; see Summary on page 53), wherein the assays were performed in the presence of 2-ME (i.e., separating agent; see page 55, paragraph bridging left and right columns). It is noted that 2-ME reads on the instantly recited separating agent as evidenced by dependent claim 5.
Babich et al. (U.S. 2002/0168376, of record) also teach treating serum samples containing profiling multimers with reducing agent in order to favor monomeric profiling, and performing an immunoblot analysis (i.e., binding the analyte to an analyte-specific binding agent; see [0043] and Fig. 4 in particular).
In view of the above evidence, it was well-understand, routine and conventional to perform the additional steps of the claims. The additional steps also fail to effect a transformation or reduction of a particular article into a different state or thing; nor do they involve the use of a particular machine.
For all of these reasons, the claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception(s).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6, 8, 11-12, 15-17, 19 and 30-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2 recite the limitation “substantially monomeric”. Claims 2 recites the limitation “not substantially affect the analyte specific antibody”. Claims 8 and 33 recite the limitation “substantially without separating bound light chains from intact immunoglobulins”. The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertain the requisite degree. Claims 3, 5-6, 11-12, 15-17, 19, 30-32 and 34-39 which are dependent on claims 1-2 are similarly rejected. Clarification is required.
Claim 1 step (iii) recites “binding the analyte-specific binding agent to one or more predetermined amounts of a separating agent treated substantially monomeric analyte, or binding the analyte-specific binding agent to a predetermined amount of substantially monomeric analyte”. It seems that the later part of sentence just repeat the former part of sentence by stating “binding the binding agent to a predetermined amount of substantially monomeric analyte”. It is unclear what is the difference between “a separating agent treated substantially monomeric analyte” and “substantially monomeric analyte”. For the purpose of compact prosecution the examiner is interpreting the term in the later part of sentence “substantially monomeric analyte” as “substantially monomeric analyte not being treated with a separating agent”. Clarification is required.
Claims 3, 5-6, 8, 11-12, 15-17 and 19 which are dependent on claim 1 are similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 15-16, 30, 33 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Birkenmeyer et al. (US20090123946A1) in view of Mead et al. (US20130217149A1).
With respect to claims 1, Birkenmeyer teaches methods and kits using glycosylated mammalian NGAL and antibodies that bind to mammalian NGAL to determine the amount of human NGAL monomer in a test sample (Abstract). Birkenmeyer teaches that NGAL is found as a monomer or as a dimer or even a trimer (i.e., multimeric analyte; see [0007]).
In detail, Birkenmeyer teaches a method of quantifying a multimeric analyte in a sample (Abstract, [0007]) comprising: 
(i) treating the multimeric analyte with a separating agent selected to convert at least a portion of the multimeric analyte into monomeric analyte ([0231]: one or more of the steps of the immunoassay are performed in the presence of at least one reducing agent, the use of the reducing agents in the immunoassay converts any dimer contained in the test sample to monomer); 
(ii) binding the substantially monomeric analyte to a monomeric analyte- specific binding agent ([009]: contacting a test sample with at least one first antibody; [0053]: antibody can be of any type (for example, IgG, IgE, IgM, IgD, IgA and IgY), class or subclass (e.g.: monomeric IgG); [0015]: in the above method, steps (a), (b) and (c) are performed in the presence of or following treatment of the test sample with at least one reducing agent); 
(iii) binding the analyte-specific binding agent to a predetermined amount of substantially monomeric analyte ([0222]: a standard curve that has been generated using serial dilutions of human NGAL monomer of known concentration); and 
(iv) quantifying the multimeric analyte in the sample by comparing the amount of binding in step (ii) to the amount of binding in step (iii) ([0222]: the concentration of human NGAL monomer in the test sample is determined by use of a standard curve); 
wherein the sample is a blood sample ([0012]: the test sample is urine or blood).
Birkenmeyer does not teach that the method wherein the multimeric analyte is a free light chain (FLC).
Mead teaches competition assays used to detect free-light chains or intact immunoglobulins comprising incubating the sample with anti-FLC antibody, or heavy chain class-light chain type-specific antibodies, or fragments of such antibodies, and a known amount of FLC or intact immunoglobulin and detecting the binding of the antibody to the known amount of FLC or immunoglobulin (Abstract). Mead teaches the sample is preferably a blood, urine ([0043]). Mead teaches that the formation multimers of serum FLC (sFLC), such as κ-sFLC raises difficulties for the nephelometric system used to assay the sFLC, the presence of polymeric κ-sFLC in samples can increase the rate of immune complex formation (during the assay) and lead to over-estimation of sFLC concentrations when compared to un-polymerised calibrators ([0024]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Birkenmeyer, to include free light chains as multimeric analyte, as taught by Mead, because Birkenmeyer teaches analyte of interest can be proteins (e.g.: free light chain) (Birkenmeyer [0198]). In addition, Mead teaches the formation of multimers of sFLC, such as κ-sFLC raises difficulties for the nephelometric system used to assay the sFLC (Mead, [0024]) and there is a need to improve the consistencies and accuracy of nephelometric assays for sFLC (Mead [0026]). Combining Birkenmeyer with Mead by using the reducing agent to convert multimer sFLC contained in the test sample to monomers would improve the accuracy of the nephelometric assays for sFLC.
One of skill in the art would have a reasonable expectation of success in combining Birkenmeyer with Mead because both are directed to a method of analyzing multimers in a blood sample using analyte- specific binding agent.

With respect to claims 2, Birkenmeyer teaches methods and kits using glycosylated mammalian NGAL and antibodies that bind to mammalian NGAL to determine the amount of human NGAL monomer in a test sample (Abstract). Birkenmeyer teaches that NGAL is found as a monomer or as a dimer or even a trimer (i.e., multimeric analyte; see [0007]).
In detail, Birkenmeyer teaches a method of quantifying a multimeric analyte in a sample (Abstract, [0007]) comprising: 
(i) treating the multimeric analyte with a separating agent selected to convert at least a portion of the multimeric analyte into monomeric analyte ([0231]: one or more of the steps of the immunoassay are performed in the presence of at least one reducing agent, the use of the reducing agents in the immunoassay converts any dimer contained in the test sample to monomer); and
(ii) binding the substantially monomeric analyte to a monomeric analyte- specific antibody, or fragment therefore capable of specifically binding the monomeric analyte ([009]: contacting a test sample with at least one first antibody; [0053]: antibody can be of any type (for example, fragments, IgG, IgE, IgM, IgD, IgA and IgY), class or subclass (e.g.: monomeric IgG); [0015]: in the above method, steps (a), (b) and (c) are performed in the presence of or following treatment of the test sample with at least one reducing agent); 
wherein a concentration of the separating agent is selected to not substantially affect the analyte specific antibody or fragment and is less than 100mM ([0015]: steps of mixing sample with antibody can be performed in the presence of at least one reducing agent (therefore the reducing agent does not substantially affect the analyte specific antibody or fragment since they can present together); the reducing agent is present in an amount of from about 0.1 mM to about 100 mM); 
further wherein the sample is a blood sample ([0012]: the test sample is urine or blood).
Birkenmeyer does not teach that the method wherein the multimeric analyte is a free light chain (FLC).
Mead teaches competition assays used to detect free-light chains or intact immunoglobulins comprising incubating the sample with anti-FLC antibody, or heavy chain class-light chain type-specific antibodies, or fragments of such antibodies, and a known amount of FLC or intact immunoglobulin and detecting the binding of the antibody to the known amount of FLC or immunoglobulin (Abstract). Mead teaches the sample is preferably a blood, urine ([0043]). Mead teaches that the formation multimers of serum FLC (sFLC), such as κ-sFLC raises difficulties for the nephelometric system used to assay the sFLC, the presence of polymeric κ-sFLC in samples can increase the rate of immune complex formation (during the assay) and lead to over-estimation of sFLC concentrations when compared to un-polymerised calibrators ([0024]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Birkenmeyer, to include free light chains as multimeric analyte, as taught by Mead, because Birkenmeyer teaches analyte of interest can be proteins (e.g.: free light chain) (Birkenmeyer [0198]). In addition, Mead teaches the formation of multimers of sFLC, such as κ-sFLC raises difficulties for the nephelometric system used to assay the sFLC (Mead, [0024]) and there is a need to improve the consistencies and accuracy of nephelometric assays for sFLC (Mead [0026]). Combining Birkenmeyer with Mead by using the reducing agent to convert multimer sFLC contained in the test sample to monomers would improve the accuracy of the nephelometric assays for sFLC.
One of skill in the art would have a reasonable expectation of success in combining Birkenmeyer with Mead because both are directed to a method of analyzing multimers in a blood sample using analyte- specific binding agent.

With respect to claims 3 and 30, Mead teaches the method wherein the multimeric analyte is a lambda FLC (Mead [0013]: there are two types of light chain: Lambda and Kappa, the lambda light chains tend to form dimers; Mead [0077]: an example of a calibration curve for lambda FLC used to determine lambda FLC values). It would be obvious to choose lambda FLC as multimeric analyte because Mead teaches lambda FLC is one of two types of FLC.
With respect to claims 8 and 33, Birkenmeyer teaches using reducing agents to convert any dimer contained in the test sample to monomer [0231], [0307], [0320]. Birkenmeyer also teaches 2-ME as reducing agent, and suggest amounts of reducing agent of about 0.1 mM to about 100 mM [0015]. Additionally, Birkenmeyer et al. exemplify adding amounts of 10 mM [0291], [0303].
With respect to claims 15 and 36, Birkenmeyer teaches samples can be from patient with chronic kidney disease (Birkenmeyer [0006]) which can be caused by multiple myeloma (Birkenmeyer [0056]). Mead also teaches method can be used to diagnose light chain multiple myeloma (Mead [0002]).
With respect to claims 16 and 37, Mead teaches that the immunoassay may be turbidimetric and nephelometric assays [0001]. It would be obvious to use turbidimetric and nephelometric assays because Mead teaches these are two common assays for testing sFLC (Mead [002]).

Claims 5-6 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Birkenmeyer et al. (US20090123946A1) in view of Mead et al. (US20130217149A1), as applied to claims 1 and 2 respectively above, further in view of Yamagito et al. (US20110129815A1).
With respect to claim 5, Birkenmeyer in view of Mead teaches the method according to claims 1-2 for reasons outlined above. Birkenmeyer teaches that any reducing agent can be used to pre-treat the test sample. Examples of reducing agents that can be used include, but are not limited to, dithiothreitol, 2-mercaptoethanol, 2-mercaptoethylamine and Tris(2-carboxyethyl)phosphine [0220]. 
However, Birkenmeyer in view of Mead does not specifically teach using cysteine as reducing agent.
Yamagito relates to methods of pretreating a sample for immunoassay, in which the sample is pretreated with a reducing agent (abstract, claim 1), analogous to Birkenmeyer. Yamagito teaches that reducing agents useful for pretreatment include mercaptoethanol and DTT (as in Birkenmeyer), as well as cysteine (claim 2).
The Courts have ruled that art-recognized equivalence between embodiments provides a strong case of obviousness in substituting one material for another.  See MPEP 2144.06.
Because Yamagito teaches that cysteine, mercaptoethanol, and DTT are recognized as equivalents applied for the same purpose (reducing agents), it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the cysteine, as taught by Yamagito, for 2-ME or DTT of Birkenmeyer in order to achieve the same purpose, namely as a reducing agent for sample preparation prior to immunoassay  One skilled in the art would have had a reasonable expectation of success as Birkenmeyer teaches that any reducing agent can be used.
	With respect to claim 6, Birkenmeyer further teaches pretreatment of samples, for example in order to remove any precipitated analyte binding proteins from the test sample, to lyse cells [0092], and/or as part of a regimen of a commercial platform [0198]. Such pretreatment reagents could contain for example a detergent [0092]. Pretreatment reagents are known in the art [0201]. 
Although Birkenmeyer does not apparently contain an actual reduction to practice of a single embodiment in which a detergent was used in combination with a reducing agent, it would have been further obvious to use, in addition to the reducing agent, a detergent as part of a pretreatment reagent as such pretreatment reagents were commonly used in the immunoassay art, as indicated by Birkenmeyer, and furthermore detergent was a conventionally known ingredient for pretreatment reagents. For example, it would have been obvious to use a detergent when assaying blood samples, in order to lyse blood cells in the sample.

Claims 11-12 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Birkenmeyer et al. (US20090123946) in view of Mead et al. (US20130217149A1), as applied to claims 1 and 2 respectively above, further in view of Loskutoff et al. (US4791068) and Thelen et al. (US20110294700A1).
With respect to claims 11-12 and 34-35, Birkenmeyer in view of Mead teaches the method according to claims 1 and 2 respectively for reasons outlined above. 
Birkenmeyer in view of Mead does not specifically teach adding a quenching agent.
Loskutoff teaches that reduction of disulfide bonds of immunoglobulin molecules can be followed by alkylation of the reduced cysteine residues with a reagent such as iodoacetamide (see paragraph bridging columns 8-9).
Similarly, Thelen also teaches this known technique of adding iodoacetamide after treatment with reducing agents [0031]. As explained here by Thelen, this is done in order to prevent reformation of disulfide bonds.
Therefore, it would have been further obvious to one of ordinary skill in the art to add iodoacetamide after reaction with the reducing agent when performing the methods of Birkenmeyer in view of Mead, in order to ensure that disulfide bonds do not reform. Put another way, as Birkenmeyer in view of Mead used reducing analyte to reduce the multimeric analyte to the monomeric form, it would have been obvious to then add iodoacetamide prior to immunoassay in order to ensure that the analyte remained in monomeric form, rather than reforming disulfide bonds and forming the unwanted dimers.

Claims 17, 19 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Birkenmeyer et al. (US20090123946) in view of Mead et al. (US20130217149A1), as applied to claims 1 and 2 respectively above, further in view of Mead et al. (US20120220052A1, hereinafter “Mead-2”).
Regarding claims 17, 19 and 38-39, Birkenmeyer in view of Mead teaches the method according to claims 1 and 2 respectively for reasons outlined above. 
Birkenmeyer teaches NGAL as a marker for renal injury [0006], Birkenmeyer also teaches teach that serum creatinine is frequently used as a biomarker of kidney function [0005]-[006]. 
However, Birkenmeyer in view of Mead does not specifically teach quantifying an additional analyte in the sample.
	Mead-2 teaches a general health screen method comprising detecting an amount of free light chains (FLC) in a sample from a subject (Abstract). Mead-2 also teaches one or more additional markers may also be tested in the sample. These include cholesterol, creatinine (a marker of renal function), cystatin C or CRP; the use of such assays in general is known in the art. The use of an additional marker is expected to provide further data and improve the accuracy of the prognosis or aid in the diagnosis of an underlying disease/medical problem ([0044]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Birkenmeyer in view of Mead, to quantify two or more analytes (such as FLC and creatinine) in a sample, as taught by Mead-2, because Mead-2 teaches that the use of an additional marker is expected to provide further data and improve the accuracy of the prognosis or aid in the diagnosis of an underlying disease/medical problem (Mead-2 [0044]).
One of skill in the art would have a reasonable expectation of success in combining Birkenmeyer in view of Mead with Mead-2 because both are directed to a method of analyzing free light chains in a blood sample.

Response to Arguments
Applicant’s amendment and arguments filed on 04/28/2022 have been entered and considered.  All rejections not reiterated in this office action have been withdrawn.
	Applicant argued that Li, Ebinuma and Birkenmeyer do not teach the analysis of FLC and also do not teach the amended claim 1.
These arguments are found persuasive. However, new ground of rejections have been applied to the newly amended claims. Birkenmeyer in view of Mead teaches the amended claims as outlined in detail above, which will not be repeated here.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYAN ZOU/Examiner, Art Unit 1641                                                                                                                                                                                                        

/REBECCA M GIERE/Primary Examiner, Art Unit 1641